Citation Nr: 0614781	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-37 766	)	DATE
	)
	)


THE ISSUE

Whether a September 2004 decision by the Board of Veterans' 
Appeals (Board) was clearly and unmistakably erroneous (CUE) 
in denying service connection for conversion reaction, 
claimed as memory loss, and a heart murmur.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from February 1982 to April 
1982.  

This case comes before the Board of Veterans' Appeals (the 
Board) on motion by the veteran as to CUE in a September 17, 
2004 Board decision.  




FINDINGS OF FACT

1.  In a September 17, 2004 decision, the Board denied 
entitlement to service connection for a conversion reaction, 
claimed as memory loss, and a heart murmur.  

2.  The evidence does not show that the correct facts, as 
they were known at the time, were not before the Board or 
that the pertinent statutory or regulatory provisions were 
incorrectly applied in the September 17, 2004 Board decision.


CONCLUSION OF LAW

The September 17, 2004 decision in which the Board denied 
entitlement to service connection for conversion reaction, 
claimed as memory loss, and a heart murmur was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.1403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria & Analysis

As a preliminary matter, the Board must address the effect of 
the Veterans Claims Assistance Act of 2000 (VCAA) in this 
claim.  The issue now before the Board is a legal challenge 
to a prior Board decision and does not involve acquiring or 
submitting any additional evidence.  Further, the Court has 
held that the VCAA is not applicable to clear and 
unmistakable error claims.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).

The Court has set forth a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  ( 1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made, and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994), (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

The Court has further stated that a CUE is a very specific 
and a rare kind of error.  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).

The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).

Moreover, an alleged failure in the duty to assist may never 
form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier decision.  See Elkins v. Brown, 8 
Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 
384 (1994).

The regulations governing clear and unmistakable error in a 
decision of the Board appear at 38 C.F.R. §§ 20.1400-1411 
(2005).  Section 20.1403 provides:  (a) General.  Clear and 
unmistakable error is a very specific and rare kind of error. 
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the Board, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  

(b) Record to be reviewed. -- (1) General. Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.  (2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a Board decision 
issued on or after July 21, 1992, the record that existed 
when that decision was made includes relevant documents 
possessed by the Department of Veterans Affairs not later 
than 90 days before such record was transferred to the Board 
for review in reaching that decision, provided that the 
documents could reasonably be expected to be part of the 
record.  (c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the Board's adjudication of the appeal which, had 
it not been made, would have manifestly changed the outcome 
when it was made.  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  (d) Examples of situations 
that are not clear and unmistakable error -

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

At the time of the September 2004 decision, the Board 
considered the evidence to include the service medical 
records showing a heart murmur in February 1982, noted to be 
not accompanied by any complaints or symptoms, a notation in 
March 1982 referencing conversion reaction in conjunction 
with complaints of back pain, and an assessment of 
psychogenic pain, with contemplation of secondary gain.  In 
addition, the post service evidence reviewed contained no 
diagnosis of conversion reaction or a heart murmur, and a 
negative nexus VA opinion was provided in February 2003.  The 
Board member weighed the evidence of record and determined 
that service connection was not warranted.  

In exercising judgment, the Board can and must analyze the 
evidence that was before the Board at the time of the 
decision.  See Hauck v Nicholson, 403 F.3d 1303 (2005).  
Here, the VA examiner found no psychiatric disorder, no 
conversion reaction, and no disorder manifested by memory 
loss.  The examiner specifically stated that even if the 
veteran had some forgetfulness, such could not be attributed 
to service.  The examiner added that conversion reaction and 
similar manifestations came from the individual's 
personality, and not as direct results of any external and 
psychiatrically significant influence.  When faced with a 
request to determine whether CUE exits in a particular case, 
the Board may assume that at the time of the challenged 
decision, the Board had been aware of, and duly considered, 
extant law, and had formed a conclusion as to whether the 
prior decision was supportable in light of that evidence and 
law.

To the extent that the veteran asserts that he was not given 
a VA examination, at best, such would be a failure in the 
duty to assist and a failure in the duty to assist does not 
rise to CUE.  The Board notes that a mere disagreement as to 
how the facts were weighed or evaluated cannot be the basis 
for a valid claim of CUE.  Eddy v. Brown, 9 Vet. App. 52, 57 
(1996).

In summary, the veteran has not provided reasons as to why 
one would be compelled to reach the conclusion, to which 
reasonable minds could not differ, that the result of the 
previous decision in regard to conversion reaction, claimed 
as memory loss, and a heart murmur, would have been 
manifestly different but for an error.  Rather, he has raised 
a garden variety assertion of error that does not give rise 
to a valid claim of CUE. 








ORDER

The motion is dismissed without prejudice.



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



